Citation Nr: 1202153	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-15 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability, claimed as swelling, claimed as secondary to service-connected ischemic heart disease.  

2.  Entitlement to service connection for tension headaches, claimed as secondary to service-connected ischemic heart disease.

3.  Entitlement to service connection for dizziness, claimed as secondary to service-connected ischemic heart disease.

4.  Whether new and material evidence has been received to reopen a claim for service connection for allergic rhinitis, to include as secondary to a service-connected disability. 

5.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral leg disability, claimed as poor leg circulation, claimed as due to service-connected ischemic heart disease.  

6.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, claimed as due to service-connected ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for bilateral foot disability, claimed as swelling/poor circulation, tension headaches and dizziness.  The rating decision reopened the claim for service connection for hypertension, and denied it on the merits.  

The September 2008 rating decision also reopened the claim for service connection for a bilateral leg disability, claimed as poor circulation, on the basis that the Veteran was currently claiming service connection on a new basis, as secondary to a different service-connected disability than previously claimed.  The rating decision denied the claim on the merits.  

The Board notes that regardless of this RO determination reopening the Veteran's hypertension and bilateral leg disability claims, it will adjudicate the initial issue of new and material evidence in the first instance, because this initial issue determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  The Board further observes that reliance upon a new etiological theory (that the bilateral leg disability is due to a different service-connected disability than previously claimed) is insufficient to transform a claim that has been previously denied into a separate and distinct, or new, claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997); but see Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (where a prior claim for service connection has been denied, and a current claim contains a different diagnosis, even one producing the same symptoms in the same anatomic system, a new decision on the merits is required).  In the present case, the Veteran is still required to present new and material evidence in support of his claim for service connection for bilateral leg disability. 

The Board observes that during an April 2008 phone call, the Veteran made it clear that he contends that his bilateral foot disability, bilateral leg disability, tension headaches, dizziness and hypertension are due to his service-connected ischemic heart disease.  He has not contended, and the evidence does not suggest, that these disabilities had their onsets during or as a result of service. 

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Therefore, although the Board has referenced direct service connection to a limited extent in this decision, the decision will focus on secondary service connection.  

This case is also on appeal from an April 2009 rating decision that held that new and material evidence had not been received to reopen the claim for service connection for allergic rhinitis.

The Board observes that the April 2009 rating decision also denied service connection for bilateral foot arthritis and bilateral ankle arthritis, and denied reopening of a claim for service connection for a low back disability, as a timely substantive appeal was not received following issuance of a statement of the case in July 2010 as to the matters.  These claims are not on appeal and are separate from the Veteran's claim for service connection for bilateral foot disability, claimed as swelling, claimed as secondary to service-connected ischemic heart disease, that is addressed in this decision.  

The issues of service connection for tension headaches, claimed as secondary to service-connected ischemic heart disease, and service connection for dizziness, claimed as secondary to service-connected ischemic heart disease, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has bilateral foot disability, claimed as swelling, that is related to, or aggravated by, service-connected disability. 

2.  A November 2002 rating decision denied service connection for allergic rhinitis (claimed as allergies, chronic sinusitis condition), to include as secondary to diabetes mellitus associated with herbicide exposure.  

3.  Evidence added to the record since the November 2002 rating decision, when considered in conjunction with the record as a whole, does not relate to an unestablished fact necessary to substantiate the appellant's claim for service connection for allergic rhinitis, to include as secondary to a service-connected disability, and does not raise a reasonable possibility of substantiating that claim.

4.  A September 2003 rating decision denied service connection for poor leg circulation, to include as secondary to service-connected diabetes mellitus.  

5.  Evidence added to the record since the September 2003 rating decision, when considered in conjunction with the record as a whole, does not relate to an unestablished fact necessary to substantiate the appellant's claim for service connection for bilateral leg disability, claimed as poor leg circulation, claimed as due to service-connected ischemic heart disease, and does not raise a reasonable possibility of substantiating that claim.

6.  An August 2006 rating decision denied service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

7.  Evidence added to the record since the August 2006 rating decision, when considered in conjunction with the record as a whole, does not relate to an unestablished fact necessary to substantiate the appellant's claim for service connection for hypertension, claimed as due to service-connected ischemic heart disease, and does not raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  Chronic bilateral foot disability, claimed as swelling, was not incurred or aggravated as a result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2011).

2.  The November 2002 rating decision that denied service connection for allergic rhinitis is final.  38 U.S.C.A. § 7105 (West 2002).

3.  Evidence received since the November 2002 rating decision that denied service connection for allergic rhinitis is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  The September 2003 rating decision that denied service connection for poor leg circulation is final.  38 U.S.C.A. § 7105 (West 2002).

5.  Evidence received since the September 2003 rating decision that denied service connection for poor leg circulation is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

6.  The August 2006 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002).

7.  Evidence received since the August 2006 rating decision that denied service connection for hypertension is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in May and November 2008, VA informed the appellant of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the May and November 2008 notice letters included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the Veteran's claims for hypertension, poor leg circulation and allergic rhinitis were previously denied.  Consequently, the Board finds that adequate Kent notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denials.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudications denying the claims, the timing of the notices complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notices fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records, VA medical records, private medical records, the transcript of a March 2010 Informal Conference with a RO Decision Review Officer, and the Veteran's own statements in support of his claims.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  In this regard, the Board observes that an April 2007 VA memorandum made a formal finding that the Veteran's medical records from the Milwaukee VA Medical Center, for the period from November 18, 2002, to June 11, 2003, were unavailable.  

VA is not obligated to provide a medical examination if the Veteran has not presented new and material evidence to reopen a final claim.  38 U.S.C.A. § 5103A(f).  Thus, in this case a VA examination is not necessary for the Veteran's application to reopen his claim for service connection for allergic rhinitis. 

The appellant was afforded a VA examination in August 2008 with respect to the other claims on appeal.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA report and opinions obtained in this case are more than adequate, as they are predicated on a reading of the Veteran's VA medical records and the results of current examination.  They consider all of the pertinent evidence of record, to include the statements of the Veteran.  Rationales were provided for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Veteran failed to report to a July 2011 hearing before a Veterans Law Judge.  Thus, VA has been unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he now has a bilateral foot disability, claimed as swelling, as a result of his service-connected ischemic heart disease.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral foot disability, claimed as swelling, as a result of his service-connected ischemic heart disease.  

The record contains VA and private treatment records, which are negative for any evidence that the Veteran's service-connected ischemic heart disease proximately caused or aggravated a bilateral foot disability, claimed as swelling.  Thus, they do not show that the Veteran incurred or aggravated a bilateral foot disability, claimed as swelling, as a result of a service-connected disability.  

The report of the August 2008 VA examination makes it clear that it was based on a review of the Veteran's medical records.  The report sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The resulting diagnosis was that the exam did not reveal any evidence of vascular compromise to the Veteran's legs/feet.  It stated that there was no diagnosed (sic) for the claimed "circulatory problem" with a normal examination.  

The Board finds that the August 2008 VA examination report constitutes highly probative evidence against the Veteran's claim.  The diagnosis and opinion is based on the Veteran's past medical history and current physical findings, to which the report refers in detail.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the August 2008 VA opinion.  In fact, the medical evidence is negative for any evidence that the Veteran's service-connected ischemic heart disease proximately caused or aggravated a bilateral foot disability, claimed as swelling.  

The Board is aware of the Veteran's contentions that his ischemic heart disease caused a bilateral foot disability, claimed as swelling.  However, they do not constitute medical evidence in support of his claim.  The Veteran is not competent to provide a diagnosis, or the etiology of a disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his ischemic heart disease caused a bilateral foot disability, claimed as swelling.  

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran is competent to observe continuity of bilateral foot swelling.  The Board finds him to be credible in this regard.  However, he is not competent to attribute the coincidence of symptoms occurring before or after development of ischemic heart disease, as establishing the diagnosis and etiology of the bilateral foot swelling.  As such, the Board finds that the Veteran's assertions are outweighed by the August 2008 VA medical opinion. 

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a bilateral foot disability, claimed as swelling, claimed as secondary to service-connected ischemic heart disease.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

New and Material Evidence

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence need not be probative of all the elements required to award the claim, but need be probative only as to each element that was a specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by a veteran to reopen his or her claim is presumed credible for the limited purpose of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. App. 6, 10 (1997).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

In this case, the November 2002 rating decision denied service connection for allergic rhinitis (claimed as allergies, chronic sinusitis condition), to include as secondary to diabetes mellitus associated with herbicide exposure.  The rating decision noted that there was no medical evidence linking the Veteran's allergic rhinitis to his service-connected diabetes mellitus, and that allergic rhinitis was first shown in October 2000, which was prior to his first diagnosis of diabetes mellitus in November 2001.  The rating decision also noted that there was no medical evidence of treatment for, or diagnosis of, an allergy or sinusitis condition during military service or at discharge.  The Veteran's January 1972 separation examination showed normal sinuses.  

Evidence of record at the time of the November 2002 rating decision included the Veteran's service treatment records.  They also included private treatment records dated from April 2000 to May 2002, which included an October 2000 private medical record showing a pertinent diagnosis of allergic rhinitis, and a November 2001 private medical record showing a pertinent diagnosis of recent diabetes mellitus. 

Evidence received since the November 2002 rating decision includes VA treatment records, which are negative for any evidence that the Veteran had, incurred or aggravated allergic rhinitis during active duty.  They are also negative for any evidence that a service-connected disability proximately caused or aggravated his allergic rhinitis.  Thus, they do not show that the Veteran incurred or aggravated allergic rhinitis during active duty or as a result of a service-connected disability.  They raise no reasonable possibility of substantiating the claim.  Thus, the evidence is not material within the meaning of 38 C.F.R. § 3.156(a) . 

The Board finds that the Veteran's assertions that he incurred allergic rhinitis as a result of active duty are redundant of his prior contentions that were already addressed by the final prior rating decision of November 2002.  Thus, they do not constitute new and material evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Further, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis, etiology or causation.  Espiritu, supra.  Thus, his statements are not material to the critical issue in this case of whether he incurred allergic rhinitis during active duty, or whether his allergic rhinitis is secondary to a service-connected disability.  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.

In sum, the evidence submitted by the Veteran raises no reasonable possibility of substantiating the claim for allergic rhinitis.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.

The September 2003 rating decision denied a claim for service connection for poor leg circulation, to include as secondary to service-connected diabetes mellitus.  The rating decision noted that there was no evidence of peripheral neuropathy or peripheral vascular disease.  A June 2003 VA examination had found that the Veteran's right leg symptoms were due to sciatica.  

Evidence of record at that time included the Veteran's service medical records, post-service private medical records, and the June 2003 VA examination report.  

Evidence received since the September 2003 rating decision includes VA treatment records, which are negative for any evidence that the Veteran's service-connected ischemic heart disease proximately caused or aggravated his claimed bilateral leg disability.  Thus, they do not show that the Veteran incurred or aggravated a bilateral leg disability, claimed as poor circulation, as a result of a service-connected disability.  They raise no reasonable possibility of substantiating the claim.  Thus, the evidence is not material within the meaning of 38 C.F.R. § 3.156(a) . 

Evidence received since the September 2003 rating decision also includes the report of the August 2008 VA examination.  A review of the August 2008 VA examination report makes it clear that it was based on a review of the Veteran's medical records.  The report sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The resulting diagnosis was that the exam did not reveal any evidence of vascular compromise to the Veteran's legs/feet.  It stated that there was no diagnosed (sic) for claimed "circulatory problem" with a normal examination.  

The August 2008 VA examination report weighs heavily against the claim for service connection and does not raise a reasonable possibility of supporting the claim.  In this regard, evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  

The Board finds that the Veteran's assertions that he incurred a bilateral leg disability, claimed as poor leg circulation, as a result of a service-connected disability, are redundant of his prior contentions that were already addressed by the final prior rating decision of September 2003.  Thus, they do not constitute new and material evidence.  See Reid, supra.  Further, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis, etiology or causation.  Espiritu, supra.  Thus, his statements are not material to the critical issue in this case of whether his bilateral leg disability, claimed as poor leg circulation, was proximately caused or aggravated by a service-connected disability.  In Moray, supra, the Court noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.

In sum, the evidence submitted by the Veteran raises no reasonable possibility of substantiating the claim for a bilateral leg disability, claimed as poor leg circulation, as a result of service-connected ischemic heart disease.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.

The August 2006 rating decision reopened and denied a claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  The rating decision noted that the evidence did not show that the Veteran's hypertension was related to service-connected diabetes mellitus, and that there was no evidence of the disability during military service or to a compensable degree within one year of separation.  The rating decision noted that VA treatment records showed treatment for hypertension, and that an August 2006 VA examination report provided the opinion that the Veteran's hypertension was neither caused by nor aggravated by his service-connected diabetes mellitus.  

Evidence of record at that time included the Veteran's service treatment records and post-service VA and private medical records.  

Evidence received since the August 2006 rating decision includes VA treatment records, which are negative for any evidence that the Veteran's service-connected ischemic heart disease proximately caused or aggravated his hypertension.  Thus, they do not show that the Veteran incurred or aggravated hypertension as a result of a service-connected disability.  They raise no reasonable possibility of substantiating the claim.  Thus, the evidence is not material within the meaning of 38 C.F.R. § 3.156(a) . 

Evidence received since the August 2006 rating decision also includes the report of the August 2008 VA examination.  A review of the August 2008 VA report makes it clear that it was based on a review of the Veteran's medical records.  The report sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The resulting diagnosis was hypertension, moderately well controlled.  The report provides that the hypertension was not caused by or aggravated by diabetes with normal microalbumin, and that the hypertension was not caused or aggravated by coronary artery disease [ischemic heart disease], which was stable by stress test.  

The August 2008 VA examination report weighs against the claim for service connection and does not raise a reasonable possibility of supporting the claim.  In this regard, evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim.  See Villalobos, supra.  

The Board finds that the Veteran's assertions that he incurred hypertension, as a result of a service-connected disability, are redundant of his prior contentions that were already addressed by the final prior rating decision of August 2006.  Thus, they do not constitute new and material evidence.  See Reid, supra.  Further, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis, etiology or causation.  Espiritu, supra.  Thus, his statements are not material to the critical issue in this case of whether his hypertension was proximately caused or aggravated by a service-connected disability.  In Moray, supra, the Court noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.

In sum, the evidence submitted by the Veteran raises no reasonable possibility of substantiating the claim for hypertension, as a result of service-connected ischemic heart disease.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.


ORDER

Service connection for bilateral foot disability, claimed as swelling, claimed as secondary to service-connected ischemic heart disease, is denied.

New and material evidence not having been received, the appeal to reopen a claim for service connection for allergic rhinitis, to include as secondary to a service-connected disability, is denied.

New and material evidence not having been received, the appeal to reopen a claim for service connection for bilateral leg disability, claimed as poor leg circulation, claimed as due to service-connected ischemic heart disease, is denied.

New and material evidence not having been received, the appeal to reopen a claim for service connection for hypertension, claimed as due to service-connected ischemic heart disease, is denied.  


REMAND

A preliminary review of the record indicates that the issues of service connection for tension headaches, claimed as secondary to service-connected ischemic heart disease, and service connection for dizziness, claimed as secondary to service-connected ischemic heart disease, require additional development. 

The Veteran contends that his ischemic heart disease caused or aggravated his tension headaches and dizziness.  

The August 2008 VA examination report sets forth the medical opinion that the Veteran's tension headaches were not related to service-connected diabetes or coronary artery disease [ischemic heart disease].  The report also sets forth the medical opinion that the Veteran's subjective report of dizziness was more likely than not orthostatic hypotension as a result of dehydration.  It was not related to coronary artery disease [ischemic heart disease], which was stable.  However, the VA examiner failed to address whether the Veteran's ischemic heart disease chronically aggravated his tension headaches or dizziness as a result of orthostatic hypotension.  See 38 C.F.R. § 3.310; Allen, supra.  The question of chronic aggravation must be addressed on remand, with adequate reasons and bases provided by the VA examiner. 


Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the examiner who conducted the August 2008 VA examination (or a suitable substitute if this individual is unavailable) for an addendum. 

Following a review of the relevant evidence in the claims file, including the August 2008 VA examination report, the examiner is requested to provide an opinion as to: (1) whether it is at least as likely as not (50 percent likelihood or greater) that the Veteran's ischemic heart disease proximately aggravated his tension headaches; and (2) whether it is at least as likely as not (50 percent likelihood or greater) that the Veteran's ischemic heart disease proximately aggravated his subjective report of dizziness as a result of orthostatic hypotension.  All opinions expressed by the examiner must be accompanied by a complete rationale. 

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinions. 

2.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


